     Case 3:19-cv-05711-EMC Document 30-1 Filed 12/12/19 Page 1 of 2



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    [PROPOSED] ORDER GRANTING
                                                 MOTION FOR TELEPHONIC
15                   Plaintiff,                  APPEARANCE AT CASE
                                                 MANAGEMENT CONFERENCE
16           vs.
                                                 Date:     January 2, 2020
17   TOTAL MERCHANT SERVICES, LLC., a            Time:     9:30 a.m.
     Delaware limited liability company,         Location: Courtroom 5, 17th Floor
18
                   Defendant.                   Date Action Filed: September 11, 2019
19

20

21

22

23

24

25

26

27

28
                                                                     Case No. 3:19-cv-05711-EMC
             [PROPOSED] ORDER GRANTING MOTION FOR TELEPHONIC APPEARANCE AT CMC
     57268583.v1
     Case 3:19-cv-05711-EMC Document 30-1 Filed 12/12/19 Page 2 of 2



 1   IT IS HEREBY ORDERED:
 2          Counsel for Defendant TOTAL MERCHANT SERVICES, INC., Beth-Ann Krimsky and
 3   Lawren Zann of Greenspoon Marder, LLP, may appear telephonically for the Case Management
 4   Conference set for January 2, 2020 at 9:30 a.m. The Court will initiate the call to Ms. Krimsky
 5   and Mr. Zann at the following number: (954) 527-2427.
 6

 7   DATED: December __, 2019
                                                 HON. EDWARD M. CHEN
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            -1-                   Case No. 3:19-cv-05711-EMC
             [PROPOSED] ORDER GRANTING MOTION FOR TELEPHONIC APPEARANCE AT CMC
     57268583.v1
